        Case 1-20-43607-nhl            Doc 10       Filed 11/25/20          Entered 11/25/20 12:09:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                X
In re                                                                               Case No,20-43607

        Denys Yevsyeyev                                                             Chapter      7    g
                                                                                    APPLICATION TO
                                                                                    AMEND CAPTION
                                                    Debtor(s)



To the Honorable                                                            U.S. Bankruptcy Judge:


                      Denys   yevsyeyev                 , Debtor(s) herein filed a voluntary petition under
Chapter     7 El in this Courl on October          13                           2020 E           wherein the applicant


request that the caption be amended as follows:

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re

        Denys O. YevsyeYev

                                      Debtor(s)



           The original submitted caPtion

 Due to the clerical error, the original Caption was mrsslng debtor's
                                                                      middle initial.




                                                                           no previous application
           WHEREFORE, applicant prays for the annexed order, all for which
 has been made.


 Dated: BrooklYn,      New   York
           November 25'2020         M                                                      lc
                                                                                        Debtor


                                                                    Joint Debtor (if applicable)
